  Case 21-21177-GLT                                Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                                    Desc Imaged
                                                        Certificate of Notice Page 1 of 10
 Fill in this information to identify your case:
 Debtor 1               LaVonne Clanagan
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name                            Last Name
 United States Bankruptcy Court for the:                             WESTERN DISTRICT OF                                  Check if this is an amended plan, and
                                                                       PENNSYLVANIA

                                                                                                                          list below the sections of the plan that
 Case number:                 21-21177                                                                                    have been changed.
 (If known)




Western District of Pennsylvania
Chapter 13 Plan Dated: May 25, 2021

 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules and judicial
                           rulings may not be confirmable. The terms of this plan control unless otherwise ordered by the court.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              YOUR RIGHTS MAY BE AFFECTED BY THIS PLAN. YOUR CLAIM MAY BE REDUCED, MODIFIED, OR
                           ELIMINATED.

                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           IF YOU OPPOSE THIS PLAN’S TREATMENT OF YOUR CLAIM OR ANY PROVISION OF THIS PLAN, YOU OR
                           YOUR ATTORNEY MUST FILE AN OBJECTION TO CONFIRMATION AT LEAST SEVEN (7) DAYS BEFORE THE
                           DATE SET FOR THE CONFIRMATION HEARING, UNLESS OTHERWISE ORDERED BY THE COURT. THE COURT
                           MAY CONFIRM THIS PLAN WITHOUT FURTHER NOTICE IF NO OBJECTION TO CONFIRMATION IS FILED.
                           SEE BANKRUPTCY RULE 3015. IN ADDITION, YOU MAY NEED TO FILE A TIMELY PROOF OF CLAIM TO BE
                           PAID UNDER ANY PLAN.

                           The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether the plan
                           includes each of the following items. If the “Included” box is unchecked or both boxes are checked on each line, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of any claim or arrearages set out in Part 3, which may result                  Included                    Not Included
              in a partial payment or no payment to the secured creditor (a separate action will be
              required to effectuate
              such limit)
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                   Included                    Not Included
              set out in Section 3.4 (a separate action will be required to effectuate such limit)
 1.3          Nonstandard provisions, set out in Part 9                                                             Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee:

              Total amount of $1175.00 per month for a remaining plan term of 60 months shall be paid to the trustee from future earnings as follows:
       Payments: By Income Attachment                  Directly by Debtor                                             By Automated Bank Transfer
       D#1          $ 1175.00                          $                                                              $
       D#2          $                                  $                                                              $
       (Income attachments must be used by Debtors having attachable income)                                          (SSA direct deposit recipients only)

2.2 Additional payments.

                          Unpaid Filing Fees. The balance of $            shall be fully paid by the Trustee to the Clerk of the Bankruptcy court form the first

PAWB Local Form 10 (12/17)                                                      Chapter 13 Plan                                                    Page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
  Case 21-21177-GLT                                Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                                    Desc Imaged
                                                        Certificate of Notice Page 2 of 10
 Debtor                LaVonne Clanagan                                                               Case number      21-21177

                          available funds.


      Check one.

                          None. If “None” is checked, the rest of § 2.2 need not be completed or reproduced.

2.3          The total amount to be paid into the plan (plan base) shall be computed by the trustee based on the total amount of plan payments
             plus any additional sources of plan funding described above.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any, on Long-Term Continuing Debts.

             Check one.

                         None. If “None” is checked, the rest of Section 3.1 need not be completed or reproduced.
                         The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                         required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed by the
                         trustee. Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, without interest. If relief
                         from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless otherwise ordered by the court,
                         all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be
                         treated by the plan.

 Name of Creditor                                           Collateral                     Current installment          Amount of arrearage Start date
                                                                                           payment                      (if any)            (MM/YYYY)
                                                                                           (including escrow)
                                                            1334 Laketon Road
 PHH Mortgage Services                                      Pittsburgh, PA 15221                           $466.75                     $0.00
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.

             Check one.

                          None. If “None” is checked, the rest of Section 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) will request, by filing a separate adversary proceeding, that the court determine the value of the secured claims
                          listed below.

                          For each secured claim listed below, the debtor(s) state that the value of the secured claims should be as set out in the column
                          headed Amount of secured claim. For each listed claim, the value of the secured claim will be paid in full with interest at the rate
                          stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part
                          5. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its
                          entirety as an unsecured claim under Part 5 (provided that an appropriate order of court is obtained through an adversary
                          proceeding).

 Name of               Estimated             Collateral              Value of       Amount of claims Amount of secured          Interest rate Monthly
 creditor              amount of                                     collateral     senior to        claim                                    payment to
                       creditor's                                                   creditor's claim                                          creditor
                       total claim
                       (see Para. 8.7
                       below)
 IRS                   $5,233.08                                     $0.00                    $0.00            $3,844.84            0.00%                       $64.08
                                             1511                                                            *$10,689.00
 Shellpoint                                  WEINMAN                                                      Mortgage to be
 Mortgage              $10,689.0             ST                                                               paid in full        *4.25%
 Servicing             0                     PITTSBURG               $25,000.00               $0.00       under the Plan.       In Re Till                     $198.06

Insert additional claims as needed.

PAWB Local Form 10 (12/17)                                                         Chapter 13 Plan                                                Page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
  Case 21-21177-GLT                                Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                                    Desc Imaged
                                                        Certificate of Notice Page 3 of 10
 Debtor                LaVonne Clanagan                                                              Case number       21-21177


 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of Section 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of Section 3.4 need not be completed or reproduced. The remainder of this paragraph will
                          be effective only if the applicable box in Part 1 of this plan is checked
                          The judicial liens or nonpossessory, nonpurchase-money security interests securing the claims listed below impair exemptions to
                          which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). The debtor(s) will request, by filing a separate motion,
                          that the court order the avoidance of a judicial lien or security interest securing a claim listed below to the extent it impairs such
                          exemptions. The amount of any judicial lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to
                          the extent allowed. The amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured
                          claim under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided, provide the
                          information separately for each lien.

 Name of creditor                    Collateral                                      Modified principal            Interest rate     Monthly payment or pro
                                                                                     balance*                                        Rata
                                     1334 Laketon Road Pittsburgh, PA
                                     15221 Allegheny County
                                     The ceiling in the first floor
                                     bathroom needs repaired, there are
                                     plumbing issues in both
                                     bathrooms and a wall needs
 Commonwealth of                     replaced due to the leaking roof.
 Pennsylvania                        The front of the walkway needs                              $281,698.21       0.00%

Insert additional claims as needed.

*If the lien will be wholly avoided, insert $0 for Modified principal balance.

 3.5         Surrender of collateral.

      Check one.

                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

3.6          Secured tax claims.

 Name of taxing authority                 Total amount of claim      Type of tax                Interest Rate* Identifying number(s) if           Tax periods
                                                                                                               collateral is real estate


                                                                     1332 LAKETON RD
 Maiello, Brungo &                                                   PITTSBURGH, PA
 Maiello                                  $10,000.00                 15221                      10.00%             0232-L-00247                          2010-2021

Insert additional claims as needed.

* The secured tax claims of the Internal Revenue Service, Commonwealth of Pennsylvania and any other tax claimants shall bear interest at
the statutory rate in effect as of the date of confirmation.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General

             Trustee’s fees and all allowed priority claims, including Domestic Support Obligations other than those treated in Section 4.5, will be paid
             in full without postpetition interest.

4.2          Trustee’s fees

PAWB Local Form 10 (12/17)                                                         Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
  Case 21-21177-GLT                                Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                             Desc Imaged
                                                        Certificate of Notice Page 4 of 10
 Debtor                LaVonne Clanagan                                                         Case number      21-21177


             Trustee’s fees are governed by statute and may change during the course of the case. The trustee shall compute the trustee’s percentage fees
             and publish the prevailing rate on the court’s website. It is incumbent upon the debtor(s)’ attorney or debtor (if pro se) to monitor any
             change in the percentage fees to insure that the plan is adequately funded.

4.3          Attorney's fees.

             Attorney’s fees are payable to Albert G. Reese, Jr., Esquire 93813. In addition to a retainer of $1,000.00 (of which
             $ 500.00 was a payment to reimburse costs advanced and/or a no-look costs deposit) already paid by or on behalf of the debtor, the
             amount of $4,500.00 is to be paid at the rate of $395.00 per month. Including any retainer paid, a total of $ 5,500.00 in fees and
             costs reimbursement has been approved by the court to date, based on a combination of the no-look fee and costs deposit and previously
             approved application(s) for compensation above the no-look fee. An additional $ 0.00 will be sought through a fee application to be
             filed and approved before any additional amount will be paid through the plan, and this plan contains sufficient funding to pay that
             additional amount, without diminishing the amounts required to be paid under this plan to holders of allowed unsecured claims.

                 Check here if a no-look fee in the amount provided for in Local Bankruptcy Rule 9020-7(c) is being requested for services rendered to
             the debtor(s) through participation in the court’s Loss Mitigation Program (do not include the no-look fee in the total amount of
             compensation requested, above).

4.4          Priority claims not treated elsewhere in Part 4.

                     None. If “None” is checked, the rest of Section 4.4 need not be completed or reproduced.
Insert additional claims as needed

4.5          Priority Domestic Support Obligations not assigned or owed to a governmental unit.


             If the debtor(s) is/are currently paying Domestic Support Obligations through existing state court order(s) and leaves this section blank, the
             debtor(s) expressly agrees to continue paying and remain current on all Domestic Support Obligations through existing state court orders.

                  Check here if this payment is for prepetition arrearages only.

 Name of Creditor                         Description                                             Claim                          Monthly payment or
 (specify the actual payee, e.g. PA SCDU)                                                                                        pro rata
 None

Insert additional claims as needed.

4.6          Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount.
             Check one.
                     None. If “None” is checked, the rest of § 4.6 need not be completed or reproduced.



4.7          Priority unsecured tax claims paid in full.

 Name of taxing authority                             Total amount of claim         Type of Tax                    Interest rate         Tax Periods
                                                                                                                   (0% If blank)


 -NONE-

Insert additional claims as needed.


 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Debtor(s) ESTIMATE(S) that a total of $2,048.02 will be available for distribution to nonpriority unsecured creditors.




PAWB Local Form 10 (12/17)                                                    Chapter 13 Plan                                               Page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
  Case 21-21177-GLT                                Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                              Desc Imaged
                                                        Certificate of Notice Page 5 of 10
 Debtor                LaVonne Clanagan                                                           Case number    21-21177

             Debtor(s) ACKNOWLEDGE(S) that a MINIMUM of $0.00 shall be paid to nonpriority unsecured creditors to comply with the liquidation
             alternative test for confirmation set forth in 11 U.S.C. § 1325(a)(4).

             The total pool of funds estimated above is NOT the MAXIMUM amount payable to this class of creditors. Instead, the actual pool of funds
             available for payment to these creditors under the plan base will be determined only after audit of the plan at time of completion. The
             estimated percentage of payment to general unsecured creditors is 0.00%. The percentage of payment may change, based upon the total
             amount of allowed claims. Late-filed claims will not be paid unless all timely filed claims have been paid in full. Thereafter, all late-filed
             claims will be paid pro-rata unless an objection has been filed within thirty (30) days of filing the claim. Creditors not specifically
             identified elsewhere in this plan are included in this class.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims.

Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Postpetition utility monthly payments.

The provisions of Section 5.3 are available only if the utility provider has agreed to this treatment. These payments comprise a single monthly
combined payment for postpetition utility services, any postpetition delinquencies, and unpaid security deposits. The claim payment will not change
for the life of the plan. Should the utility obtain an order authorizing a payment change, the debtor(s) will be required to file an amended plan. These
payments may not resolve all of the postpetition claims of the utility. The utility may require additional funds from the debtor(s) after discharge.

 Name of Creditor                                             Monthly payment                              Postpetition account number
 -NONE-

Insert additional claims as needed.

5.4          Other separately classified nonpriority unsecured claims.

             Check one.

                          None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected.

             Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1          Property of the estate shall not re-vest in the debtor(s) until the debtor(s) have completed all payments under the confirmed plan.

 Part 8:      General Principles Applicable to All Chapter 13 Plans

8.1          This is the voluntary chapter 13 reorganization plan of the debtor(s). The debtor(s) understand and agree(s) that the chapter 13 plan may be
             extended as necessary by the trustee (up to any period permitted by applicable law) to insure that the goals of the plan have been achieved.
             Notwithstanding any statement by the trustee’s office concerning amounts needed to fund a plan, the adequacy of plan funding in order to
             meet the plan goals remains the sole responsibility of debtor(s) and debtor(s)’ attorney. It shall be the responsibility of the debtor(s) and
             debtor(s)’ attorney to monitor the plan in order to ensure that the plan remains adequately funded during its entire term.

8.2          Prior to the meeting of creditors, the debtor(s) shall comply with the tax return filing requirements of 11 U.S.C § 1308 and provide the
             trustee with documentation of such compliance by the time of the meeting. Debtor(s)’ attorney or debtor(s) (if pro se) shall provide the
             trustee with the information needed for the trustee to comply with the requirements of 11 U.S.C. § 1302 as to the notification to be given to
             Domestic Support Obligation creditors, and debtor(s)’ attorney or debtor(s) (if pro se) shall provide the trustee with the calculations relied
             upon to determine the debtor(s)’ current monthly income and disposable income.


PAWB Local Form 10 (12/17)                                                      Chapter 13 Plan                                             Page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
  Case 21-21177-GLT                                Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                                Desc Imaged
                                                        Certificate of Notice Page 6 of 10
 Debtor                LaVonne Clanagan                                                          Case number       21-21177

8.3          The debtor(s) shall have a duty to inform the trustee of any assets acquired while the chapter 13 case is pending, such as insurance
             proceeds, recovery on any lawsuit or claims for personal injury or property damage, lottery winnings, or inheritances. The debtor(s) must
             obtain prior court approval before entering into any postpetition financing or borrowing of any kind, and before selling any assets.

8.4           Unless otherwise stated in this plan or permitted by a court order, all claims or debts provided for by the plan to receive a distribution shall
             be paid by and through the trustee.

8.5          Percentage fees to the trustee are paid on receipts of plan payments at the rate fixed by the United States Trustee. The trustee has the
             discretion to adjust, interpret, and implement the distribution schedule to carry out the plan, provided that, to the extent the trustee seeks a
             material modification of this plan or its contemplated distribution schedule, the trustee must seek and obtain prior authorization of the
             court. The trustee shall follow this standard plan form sequence unless otherwise ordered by the court:

             Level One:                 Unpaid filing fees.
             Level Two:                 Secured claims and lease payments entitled to 11 U.S.C. § 1326(a)(1)(C) pre-confirmation adequate protection
                                        payments.
             Level Three:               Monthly ongoing mortgage payments, ongoing vehicle and lease payments, installments on professional fees, and
                                        postpetition utility claims.
             Level Four:                Priority Domestic Support Obligations.
             Level Five:                Mortgage arrears, secured taxes, rental arrears, vehicle payment arrears.
             Level Six:                 All remaining secured, priority and specially classified claims, and miscellaneous secured arrears.
             Level Seven:               Allowed nonpriority unsecured claims.
             Level Eight:               Untimely filed nonpriority unsecured claims for which an objection has not been filed.

8.6          As a condition to the debtor(s)’ eligibility to receive a discharge upon successful completion of the plan, debtor(s)’ attorney or debtor(s) (if
             pro se) shall file Local Bankruptcy Form 24 (Debtor’s Certification of Discharge Eligibility) with the court within forty-five (45) days after
             making the final plan payment.

8.7           The provisions for payment to secured, priority, and specially classified unsecured creditors in this plan shall constitute claims in
             accordance with Bankruptcy Rule 3004. Proofs of claim by the trustee will not be required. In the absence of a contrary timely filed proof
             of claim, the amounts stated in the plan for each claim are controlling. The clerk shall be entitled to rely on the accuracy of the information
             contained in this plan with regard to each claim. Unless otherwise ordered by the court, if a secured, priority, or specially classified creditor
             timely files its own claim, then the creditor’s claim shall govern, provided the debtor(s) and debtor(s)’ attorney have been given notice and
             an opportunity to object. The trustee is authorized, without prior notice, to pay claims exceeding the amount provided in the plan by not
             more than $250.

8.8          Any creditor whose secured claim is not modified by this plan and subsequent order of court shall retain its lien.

8.9          Any creditor whose secured claim is modified or whose lien is reduced by the plan shall retain its lien until the underlying debt is
             discharged under 11 U.S.C. § 1328 or until it has been paid the full amount to which it is entitled under applicable nonbankruptcy law,
             whichever occurs earlier. Upon payment in accordance with these terms and entry of a discharge order, the modified lien will terminate and
             be released. The creditor shall promptly cause all mortgages, liens, and security interests encumbering the collateral to be satisfied,
             discharged, and released.

8.10         The provisions of Sections 8.8 and 8.9 will also apply to allowed secured, priority, and specially classified unsecured claims filed after the
             bar date. LATE-FILED CLAIMS NOT PROPERLY SERVED ON THE TRUSTEE AND THE DEBTOR(S)’ ATTORNEY OR
             DEBTOR(S) (IF PRO SE) WILL NOT BE PAID. The responsibility for reviewing the claims and objecting where appropriate is placed
             upon the debtor(s).

 Part 9:      Nonstandard Plan Provisions

9.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 9 need not be completed or reproduced.

 Part 10: Signatures:

10.1         Signatures of Debtor(s) and Debtor(s)’ Attorney

If the debtor(s) do not have an attorney, the debtor(s) must sign below; otherwise the debtor(s)’ signatures are optional. The attorney for the
debtor(s), if any, must sign below.

By signing this plan the undersigned, as debtor(s)’ attorney or the debtor(s) (if pro se), certify(ies) that I/we have reviewed any prior confirmed
plan(s),order(s) confirming prior plan(s), proofs of claim filed with the court by creditors, and any orders of court affecting the amount(s) or


PAWB Local Form 10 (12/17)                                                    Chapter 13 Plan                                                  Page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
  Case 21-21177-GLT                                Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                           Desc Imaged
                                                        Certificate of Notice Page 7 of 10
 Debtor                LaVonne Clanagan                                                       Case number     21-21177

treatment of any creditor claims, and except as modified herein, this proposed plan conforms to and is consistent with all such prior plans, orders, and
claims. False certifications shall subject the signatories to sanctions under Bankruptcy Rule 9011.

By filing this document, debtor(s)’ attorney or the debtor(s) (if pro se), also certify(ies) that the wording and order of the provisions in this chapter
13 plan are identical to those contained in the standard chapter 13 plan form adopted for use by the United States Bankruptcy Court for the
Western District of Pennsylvania, other than any nonstandard provisions included in Part 9. It is further acknowledged that any deviation from
the standard plan form shall not become operative unless it is specifically identified as “nonstandard” terms and are approved by the court in a
separate order.

 X     /s/ LaVonne Clanagan                                              X
       LaVonne Clanagan                                                         Signature of Debtor 2
       Signature of Debtor 1

       Executed on            May 25, 2021                                      Executed on

 X     /s/ Albert G. Reese, Jr., Esquire                                 Date     May 25, 2021
       Albert G. Reese, Jr., Esquire 93813
       Signature of debtor(s)' attorney




PAWB Local Form 10 (12/17)                                             Chapter 13 Plan                                                   Page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
      Case 21-21177-GLT                     Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                                              Desc Imaged
                                                 Certificate of Notice Page 8 of 10
                                                              United States Bankruptcy Court
                                                              Western District of Pennsylvania
In re:                                                                                                                 Case No. 21-21177-GLT
Lavonne Clanagan                                                                                                       Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0315-2                                                  User: mgut                                                                  Page 1 of 3
Date Rcvd: Jun 01, 2021                                               Form ID: pdf900                                                           Total Noticed: 28
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 03, 2021:
Recip ID                   Recipient Name and Address
db                     +   Lavonne Clanagan, 1334 Laketon Road, Pittsburgh, PA 15221-1832
cr                     +   Peoples Natural Gas Company, 375 North Shore Drive, Suite 600, Pittsburgh, PA 15212-5866
15374887               +   Amex, Correspondence/Bankruptcy, Po Box 981540, El Paso, TX 79998-1540
15374892               +   City Co Federal Credit, 220 Grant St, Pittsburgh, PA 15219-2123
15380391               +   Commonwealth of Pennsylvania, Bureau of Program Integrity, Division of 3rd Party Liability, PO Box 8486, Harrisburg, PA 17105-8486
15374895               +   Ditech, Attn: Bankruptcy, Po Box 6172, Rapid City, SD 57709-6172
15374896               +   First Premier Bank, Attn: Bankruptcy, Po Box 5524, Sioux Falls, SD 57117-5524
15380398               +   IRS, PO Box 742562, Cincinnati, OH 45274-2562
15374898               +   Keybank/usb Cc, Attn: Bankruptcy, 4910 Tiedeman Rd, Brooklyn, OH 44144-2338
15380402               +   MBM Collections, LLC, Maiello, Brungo & Maiello (Tax Division), Foxpointe 11, 100 Purity Road, Suite 3, Pittsburgh, PA 15235-4441
15380401               +   Maiello, Brungo & Maiello, Foxpointe 11, 100 Purity Road, Suite 3, Pittsburgh, PA 15235-4441
15374900               +   Ocwen Loan Servicing, LLC, 1661 Worthington Road, Suite 100, West Palm Beach, FL 33409-6493
15374901               +   PHH Mortgage Services, Attn: Research/Bankruptcy, 1661 Worthington Rd Ste 100, West Palm Beach, FL 33409-6493
15374903               +   Shellpoint Mortgage Servicing, Attn: Bankruptcy, Po Box 10826, Greenville, SC 29603-0826
15380407               +   Turtle Creek Valley COG, PO Box 778, Monroeville, PA 15146-0778
15374904               +   Upstart, Attn: Bankruptcy, Po Box 1503, San Carlos, CA 94070-7503

TOTAL: 16

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
cr                     + Email/Text: kburkley@bernsteinlaw.com
                                                                                        Jun 02 2021 04:42:00      Duquesne Light Company, c/o Bernstein-Burkley,
                                                                                                                  P.C., 707 Grant Street, Suite 2200, Gulf Tower,
                                                                                                                  Pittsburgh, PA 15219-1945
15374886               + Email/Text: bankruptcy@rentacenter.com
                                                                                        Jun 02 2021 04:42:00      AcceptanceNOW, Attn: Bankruptcy, 5501
                                                                                                                  Headquarters Drive, Plano, TX 75024-5837
15374888               + Email/PDF: MarletteBKNotifications@resurgent.com
                                                                                        Jun 02 2021 04:53:56      Best Egg, 1523 Concord Pike, Suite 201,
                                                                                                                  Wilmington, DE 19803-3656
15374889               + Email/PDF: AIS.cocard.ebn@americaninfosource.com
                                                                                        Jun 02 2021 04:55:30      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
15374890               + Email/Text: bk.notifications@jpmchase.com
                                                                                        Jun 02 2021 04:41:00      Chase Auto Finance, Attn: Bankruptcy, Po Box
                                                                                                                  901076, Fort Worth, TX 76101-2076
15374893                   Email/PDF: Citi.BNC.Correspondence@citi.com
                                                                                        Jun 02 2021 04:57:00      Department Store National Bank/Macy's, Attn:
                                                                                                                  Bankruptcy, 9111 Duke Boulevard, Mason, OH
                                                                                                                  45040
15376735                   Email/Text: mrdiscen@discover.com
                                                                                        Jun 02 2021 04:41:00      Discover Bank, Discover Products Inc, PO Box
                                                                                                                  3025, New Albany, OH 43054-3025
15374894               + Email/Text: mrdiscen@discover.com
                                                                                        Jun 02 2021 04:41:00      Discover Financial, Attn: Bankruptcy, Po Box
                                                                                                                  3025, New Albany, OH 43054-3025
15380397                   Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Jun 02 2021 04:41:00      IRS, 1000 Liberty Avenue, Pittsburgh, PA 15222
15374891                   Email/PDF: ais.chase.ebn@americaninfosource.com
       Case 21-21177-GLT                   Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                                       Desc Imaged
                                                Certificate of Notice Page 9 of 10
District/off: 0315-2                                               User: mgut                                                             Page 2 of 3
Date Rcvd: Jun 01, 2021                                            Form ID: pdf900                                                      Total Noticed: 28
                                                                                   Jun 02 2021 04:55:30     Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                            15298, Wilmington, DE 19850
15374899                + Email/Text: PBNCNotifications@peritusservices.com
                                                                                   Jun 02 2021 04:41:00     Kohls/Capital One, Attn: Credit Administrator, Po
                                                                                                            Box 3043, Milwaukee, WI 53201-3043
15374902                + Email/Text: bankruptcy@prosper.com
                                                                                   Jun 02 2021 04:42:00     Prosper Funding LLC, 221 Main Street, Suite 300,
                                                                                                            San Francisco, CA 94105-1909

TOTAL: 12


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason    Name and Address
15380384         *+               AcceptanceNOW, Attn: Bankruptcy, 5501 Headquarters Drive, Plano, TX 75024-5837
15380385         *+               Amex, Correspondence/Bankruptcy, Po Box 981540, El Paso, TX 79998-1540
15380386         *+               Best Egg, 1523 Concord Pike, Suite 201, Wilmington, DE 19803-3656
15380387         *+               Capital One, Attn: Bankruptcy, Po Box 30285, Salt Lake City, UT 84130-0285
15380388         *+               Chase Auto Finance, Attn: Bankruptcy, Po Box 901076, Fort Worth, TX 76101-2076
15380390         *+               City Co Federal Credit, 220 Grant St, Pittsburgh, PA 15219-2123
15380392         *P++             DSNB MACY S, CITIBANK, 1000 TECHNOLOGY DRIVE MS 777, O FALLON MO 63368-2222, address filed with court:,
                                  Department Store National Bank/Macy's, Attn: Bankruptcy, 9111 Duke Boulevard, Mason, OH 45040
15380393         *+               Discover Financial, Attn: Bankruptcy, Po Box 3025, New Albany, OH 43054-3025
15380394         *+               Ditech, Attn: Bankruptcy, Po Box 6172, Rapid City, SD 57709-6172
15380395         *+               First Premier Bank, Attn: Bankruptcy, Po Box 5524, Sioux Falls, SD 57117-5524
15374897         *P++             INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                                  19101-7346, address filed with court:, IRS, Department of the Treasury, Cincinnati, OH 45999-0030
15380396         *P++             INTERNAL REVENUE SERVICE, CENTRALIZED INSOLVENCY OPERATIONS, PO BOX 7346, PHILADELPHIA PA
                                  19101-7346, address filed with court:, IRS, Department of the Treasury, Cincinnati, OH 45999-0030
15380389         *P++             JPMORGAN CHASE BANK N A, BANKRUPTCY MAIL INTAKE TEAM, 700 KANSAS LANE FLOOR 01, MONROE LA
                                  71203-4774, address filed with court:, Chase Card Services, Attn: Bankruptcy, Po Box 15298, Wilmington, DE 19850
15380399         *+               Keybank/usb Cc, Attn: Bankruptcy, 4910 Tiedeman Rd, Brooklyn, OH 44144-2338
15380400         *+               Kohls/Capital One, Attn: Credit Administrator, Po Box 3043, Milwaukee, WI 53201-3043
15380403         *+               Ocwen Loan Servicing, 1661 Worthington Road, Suite 100, West Palm Beach, FL 33409-6493
15380404         *+               PHH Mortgage Services, Attn: Research/Bankruptcy, 1661 Worthington Rd Ste 100, West Palm Beach, FL 33409-6493
15380405         *+               Prosper Funding LLC, 221 Main Street, Suite 300, San Francisco, CA 94105-1909
15380406         *+               Shellpoint Mortgage Servicing, Attn: Bankruptcy, Po Box 10826, Greenville, SC 29603-0826
15380408         *+               Upstart, Attn: Bankruptcy, Po Box 1503, San Carlos, CA 94070-7503

TOTAL: 0 Undeliverable, 20 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 03, 2021                                        Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 27, 2021 at the address(es) listed below:
Name                              Email Address
Albert G. Reese, Jr.
                                  on behalf of Debtor Lavonne Clanagan areese8897@aol.com
      Case 21-21177-GLT                       Doc 20 Filed 06/03/21 Entered 06/04/21 00:44:18                                   Desc Imaged
                                                  Certificate of Notice Page 10 of 10
District/off: 0315-2                                                   User: mgut                                                        Page 3 of 3
Date Rcvd: Jun 01, 2021                                                Form ID: pdf900                                                 Total Noticed: 28
                                      agreese8897@gmail.com;r41196@notify.bestcase.com;agrlaw8897@gmail.com

Keri P. Ebeck
                                      on behalf of Creditor Duquesne Light Company kebeck@bernsteinlaw.com jbluemle@bernsteinlaw.com

Office of the United States Trustee
                                      ustpregion03.pi.ecf@usdoj.gov

Ronda J. Winnecour
                                      cmecf@chapter13trusteewdpa.com

S. James Wallace
                                      on behalf of Creditor Peoples Natural Gas Company ecfpeoples@grblaw.com PNGbankruptcy@peoples-gas.com


TOTAL: 5
